DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. SE1850426-6, filed on 04/13/2018.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to teach or suggest a method for providing a reference value to be used for controlling a calibration of at least one milk meter in a milking system, the method comprising comparing the determined milk flow profiles to establish a subset of milk flow profiles, from the determined milk flow profiles, that meets a pre-defined selection criteria; determining said reference value based on the established subset of milk flow profiles.
The closest prior art of record Francke (US 20070272159 A1, cited by applicant in IDS of 09/14/2020) teaches a method for providing a reference value to be used for controlling a calibration of at least one milk meter in a milking system (para 54), the method comprising obtaining milk flow data for a plurality of milking animals (para 39) to determine a milk flow profile for each milking animal (para 17) of the plurality of milking animals; determining said reference value (para 54), and providing the determined reference value for controlling a subsequent calibration of the
The prior art of record Umegard (US 20060137615 A1) teaches a method for providing a reference value to be used for controlling a calibration of at least one milk meter in a milking system (Abstract), the method comprising: obtaining milk flow data for a plurality of milking animals (para 33) to determine a milk flow profile for each milking animal (53, Fig. 5) of the plurality of milking animals; determining said reference value (83), and providing the determined reference value for controlling a subsequent calibration of the at least one milk meter in the milking system (Fig. 8). However fails to teach or suggest comparing the determined milk flow profiles to establish a subset of milk flow profiles, from the determined milk flow profiles, that meets a pre-defined selection criteria; determining said reference value based on the established subset of milk flow profiles.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGAR REYES whose telephone number is (571)272-5318. The examiner can normally be reached M-Th 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.R./               Examiner, Art Unit 3642                                                                                                                                                                                         
/MAGDALENA TOPOLSKI/               Primary Examiner, Art Unit 3619